Citation Nr: 1760133	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as major depressive disorder.

2.  Entitlement to nonservice-connected pension benefits prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2010, the Veteran testified at a Video Conference hearing before a Veterans Law Judge (VLJ).  In October 2010, the Board remanded the issues of entitlement to an acquired psychiatric disorder and entitlement to nonservice-connected pension benefits for additional development and readjudication.  In February 2012, the Board notified the Veteran that the Board no longer employed the VLJ who conducted the June 2010 hearing and that he had the right to another Board hearing.  Later that month, the Veteran declined that offer and requested that his case be considered based on the evidence of record.

In October 2012, the Board again remanded the issues of entitlement to an acquired psychiatric disorder and entitlement to nonservice-connected pension benefits for additional development and readjudication.  In March 2013, the Agency of Original Jurisdiction (AOJ) awarded the Veteran nonservice-connected pension benefits, effective from March 1, 2011.  

In a February 2014 decision, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to nonservice-connected pension benefits prior to March 1, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an order vacating the February 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in a Joint Motion for Remand filed by the parties.

In June 2015 and October 2016, the Board again remanded both of the issues currently on appeal for additional development and readjudication.


FINDINGS OF FACT

1.  A psychiatric condition was not noted on the Veteran's November 1964 enlistment examination.

2.  The Veteran's service personnel records document several non-judicial punishments for disobedience or insubordinate conduct, including striking a superior noncommissioned officer in the face.

3.  The Veteran has reported on multiple occasions that he was incarcerated for aggravated assault within a year of his discharge from active duty service.

4.  In July 1982, the Veteran was admitted to a psychiatric center with a chief complaint of desiring help because he wanted to kill his girlfriend.  His problems at that time were described as depression, alcohol abuse, unemployment and lack of income, and ongoing conflicts with his girlfriend.  The Veteran was discharged from the psychiatric center in August 1982 with a diagnosis of adjustment disorder with depressed mood.

5.  In May 1984, at the age of 38, the Veteran was admitted to a private facility for initial treatment for alcohol dependence.  He reported that he had been drinking excessively since the age of 34.

6.  In May 2017, a VA psychologist interviewed the Veteran and diagnosed him with alcohol use disorder and anti-social personality disorder, only.  He noted that the Veteran denied symptoms of depression, anxiety, mania, panic, and obsession or compulsion but reported having homicidal ideation "many, many times" over the course of his life.  Regarding the personality disorder diagnosis, the examiner stated that the Veteran reported a pattern of deceitfulness, impulsivity, aggressiveness, irresponsibility, lack of remorse, and a failure to conform to social norms with respect to lawful behaviors beginning at approximately age 15.  The examiner concluded that the foregoing behavior continued on a consistent course into adulthood and would have done so regardless of whether the Veteran served in the military.

7.  In October 2016 letters submitted to VA, the Veteran's older sister and a childhood friend reported that they observed changes in the Veteran's behavior when he returned from active duty service.

8.  In November 2017, a private psychiatrist interviewed the Veteran, expressed his disagreement with the May 2017 VA examiner's conclusion that the Veteran had a personality disorder, and concluded that the appropriate psychiatric diagnoses were severe, recurrent major depressive disorder, without psychotic features, and severe alcohol use disorder.  He explained that the Veteran's primary symptoms-irritability, aggressiveness, and disregard for the safety of others-were not sufficient to diagnose an antisocial personality disorder.  He also explained that the Veteran had "classic signs and symptoms of major depressive disorder with mixed features" and that it would be impossible to diagnose a personality disorder because many of the symptoms associated with the Veteran's clinical condition were secondary to an untreated major mood disorder.  The psychiatrist acknowledged that the Veteran had reported getting into trouble for fighting prior to his entrance into service, but concluded there was inadequate information to support a determination that he had a mental health condition at that point.  The psychiatrist also noted that the Veteran described feeling "extraordinarily different" upon his return from active duty service and had strong feelings of "anger, irritability, sadness, depression, and anxiety."  He concluded that the Veteran's in-service disciplinary problems represented a "very significant intensification of clinical behavior," that the "true onset of identifiable mental illness" began at that time, and that the Veteran "attempted to compensate for the despair and depression by turning to alcohol, anger, and violence."

9.  In December 2017, prior to the promulgation of a Board decision, the Veteran's attorney submitted correspondence indicating that the Veteran wished to withdraw from appellate review his claim of entitlement to nonservice-connected pension benefits prior to March 1, 2011.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to nonservice-connected pension benefits prior to March 1, 2011, have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In this instance, the Board finds that the evidence of record supports the determination that the Veteran has major depressive disorder that was incurred in service.

As is apparent from the evidence detailed in the foregoing findings of fact, the record contains conflicting information regarding the nature and initial onset of the Veteran's current psychiatric disability.  However, an additional examination or medical opinion is not required to resolve that conflict in this particular instance.  This is so because the Board finds that the November 2017 private psychiatrist's determination that the Veteran has major depressive disorder that initially manifested during service, coupled with his explanation of why a diagnosis of antisocial personality disorder cannot be confirmed at this juncture, brings the evidence relevant to the question of whether the Veteran has a service-connectable psychiatric disorder that initially arose during service at least into equipoise.  See 38 C.F.R. § 4.127 (2017) (explaining that personality disorders are not diseases or injuries for compensation purposes); see also 38 U.S.C. § 1111 (2012) (requiring clear and unmistakable evidence to demonstrate that an injury or disease that was not noted at the time of examination, acceptance, and enrollment for service preexisted service).

In short, the Board finds that there is an approximate balance of positive and negative evidence regarding the questions of when the Veteran's current psychiatric disability initially arose and how it should be classified, and the Secretary is required to give the benefit of the doubt to the claimant under such circumstances.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, resolving all doubt in the Veteran's favor, the evidence detailed above, including the November 2017 opinion of the private psychiatrist, establishes that he has major depressive disorder that arose in service, and service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is therefore warranted.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert, 1 Vet. App. at 53.

II.  Nonservice-connected Pension Benefits Prior to March 1, 2011

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney submitted correspondence in December 2017 indicating that the Veteran wished to withdraw his appeal of the issue of entitlement to nonservice-connected pension benefits prior to March 1, 2011.  As a result, there remain no allegations of errors of fact or law for appellate consideration as to that issue, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.

The appeal of the issue of entitlement to nonservice-connected pension benefits prior to March 1, 2011, is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


